Judge Simpson
delivered the opinion of the court.
The complainant in this case is not only helé in slavery, but he is actually a slave. No writing-has *251¿ever been executed emancipating him. The right to freedom under the law can only be conferred on a •slave by a charter of manumission, and none having been made conferring this right on the complainant,, he is still a slave.
1. Slaves can only be emancipated by writing.
■2. A contract by a purchaser of a slave, by which he agrees to emancipate the slave at a future period, cannot be enforced by the slave. (11 B. Monroe, 239.) It can only be enforced by the party contracting, by compelling specific execution.
It was alleged in the bill exhibited by the complainant, that Martin, his former owner, when he sold him to the defendant’s intestate, did not intend to sell him as a slave during life, but only during the life of the purchaser, at whose death he was to be free; that although this was the verbal contract between the parties, the bill of sale executed by Martin did not contain that part of the agreement which secured to the complainant his freedom, but purported, according to its terms, to sell him to the purchaser, absolutely as a slave, and that the reservation of freedom to complainant was omitted to be inserted in the bill of sale, ¡through the ignorance and mistake of the vendor, and the fraud of the purchaser.
If these allegations be true, still, as no act had been ¿done which emancipated the complainant, he is not free. Slaves cannot maintain a suit in their own names to have a contract for their emancipation specifically executed. (Henry &c. v. Nunn’s heirs, 11 B. Monroe, 239, and the cases cited,) Neither can they maintain a suit for the purpose of correcting a mistake and having an instrument of writing altered, that it may be so constructed as to confer upon them the right of freedom. A suit to effect the latter object is substantially a suit for the enforcement of the contract between the vendor and vendee. The contract, as executed, does not accomplish this object, and, therefore, its re-execution, or in other words, a specific execution of it according to its terms is necessary to effectuate the intention of the parties. The vendor might maintain a suit in his name for this purpose. The appropriate relief under such circumstances, would consist either in vacating the bill of sale that had been executed, and having one executed by the vendor, according to the terms of the contract, or, *252which would more directly attain the same end, fn re-, quiring the vendee or his personal representative to execute a writing emancipating the slave. The decree which would be necessary to carry into effect the agreement of the parties, illustrates hy its nature and .character, that the operative act by which freedom Would be conferred on the slave, has hereafter to be performed, and that consequently no such right exista at present. As the complainant, therefore, had not been emancipated, he had no right to sue, and his bill was properly dismissed.
B. fy J. Monroe, Sharp, and McKee, for appellant) McLarning, for appellee.
Wherefore the decree is affirmed.